Denied May 16, 1916.
Petition for Rehearing.
(156 Pac. 1058.)
Mb. Justice Benson
delivered the opinion of the court.
We have read with great care and consideration the appellant’s able petition for rehearing, but find nothing contained therein that had not already received the most earnest consideration of this court prior to the preparation of the opinions heretofore handed down. We have given much time and thought to the arguments and authorities cited by appellant and have examined the testimony very thoroughly and carefully. In addition to this, we have heard a reargument of the case by the learned counsel for both parties, and we see no reason for any change or *468modification in the views heretofore expressed. The petition for rehearing is therefore denied.
Affirmed. Rehearing Denied.
Mr. Justice Bakin absent.
Mr. Justice Bean dissents.